PER CURIAM.
The petitioner has requested this court to approve a proposed amendment of Article IX of the Integration Rule of The Florida Bar, 31 F.S.A. relating to the subject of fiscal procedures and control.
After hearing pursuant to notice the Court is of the view that the prayer of the petition should be granted. It is, therefore, ordered that Article IX of the Integration Rule of The Florida Bar be and the same is hereby amended to read as follows, to wit:
“ARTICLE IX
FISCAL CONTROL
“1. Budget Committee. The President-elect, with the approval of the Board of Governors, shall appoint a Budget Committee consisting of not less than five members, whose responsibility shall be the budget for the fiscal year during which the president-elect shall serve as president. The term of office of such committee shall be for the two years in which the president-elect making the appointment shall serve as president-elect and as president.
2. Notice of Budget Comittee Hearing. The Executive Director shall publish a notice in The Florida Bar Journal not later than the March issue, giving notice of a meeting of the Budget Committee to receive suggestions from members of The Florida Bar for the preparation of the budget for the succeeding fiscal year. Such meeting shall be held not earlier than January 1st and not later than April 30th preceding the fiscal year for which the budget is to be prepared, but not earlier than the 15th day of the month succeeding the month in which the notice is published.
“3. Tentative Budget of Budget Committee. At the meeting announced by such published notice, the Budget Committee shall hear and receive suggestions from members of The Florida Bar for the preparation of the budget for The Florida Bar for the succeeding fiscal year. The manner of filing and hearing such suggestions may be provided by the by-laws. After consideration of the suggestions received, the Budget Committee shall prepare a tentative budget for the succeeding fiscal year, which shall be filed with the Executive Director.
“4. Proposed Budget of Board of Governors. The Board of Governors, after considering the tentative budget prepared by the Budget Committee, shall adopt a proposed budget for the succeeding fiscal )'ear in time to allow publication thereof not later than the May issue of The Florida Bar Journal.
“5. Notice of Board of Governors Hearing upon Proposed Budget. The Executive Director shall publish a notice in The Florida Bar Journal not later than the May issue, giving notice of a meeting of the Board of Governors to be held no earlier than the 15th day of the month succeeding the month the notice is published. Such notice shall contain the proposed budget, and shall advise that the proposed budget shall become final unless written objections to any item or items therein shall be filed by members of The Florida Bar with the Executive Director on or be*522fore the tenth day of the month following the month of publication.
“6. Hearing and Adoption of Budget of Board of Governors. If written objections to any item or items of the proposed budget are filed by members of The Florida Bar within the time provided, a hearing thereon shall be held by the Board of Governors at the time and place provided in such notice. After such hearing the Board of Governors shall consider the objections filed, and upon consideration thereof the Board may amend the proposed budget within the scope of the objections. The budget, approved by the Board of Governors after such hearing, or the proposed budget if no objections thereto are filed, shall become the budget of The Florida Bar for the succeeding fiscal year.
“7. Filing of Budget with the Court. The budget adopted by the Board of Governors shall be filed with the Supreme Court on or before June 30.
“8. Amendment of the Budget. The Board of Governors, in their discretion from time to time, may amend the budget in order to provide funds for needed expenditures; provided, however, that the total of increases made in the items of the budget, including new items created by such amendments, shall not exceed five per cent of the total income of The Florida Bar for the current fiscal year as anticipated at the time of the amendment. If a proposed amendment shall cause the total of increases in items of the budget made by amendment to exceed such limitation, a hearing upon obj ections to any item or items therein shall be held by the Board of Governors in like manner as that provided for the proposed budget. The Executive Director shall publish a notice in The Florida Bar Journal giving notice of a Board of Governors meeting to be held no earlier than the 15th day of the month succeeding the month in which the notice is published. Such notice shall contain the proposed amendment and shall advise that the proposed amendment shall become final unless written objections to any item or items therein shall be filed by members of The Florida Bar with the Executive Director on or before the tenth day of the month following the month of publication. If the proposed amendment is adopted by the Board of Governors in whole or in part, the amendment of the budget shall be filed with the Supreme Court within the month following the month in which the amendment is adopted.
“9. Appropriations of the Budget. Each item of the budget shall be deemed a fixed appropriation, subject only to amendment as provided. All uncommitted balances of appropriations shall revert at the end of each fiscal year to the funds from which appropriated. No uncommitted appropriations shall continue beyond the fiscal year for which the budget containing the appropriation is adopted.
“10. Disbursements. The appropriations of the budget shall be disbursed by the Executive Director in his capacity as Treasurer of The Florida Bar in accordance with the by-laws. He shall make such disbursements as are required to pay the obligations and expenses of The Florida Bar made within the provisions of the budget.
“11. Accounting and Audit. The Board of Governors shall cause books and accounts to be kept in accordance with good accounting practices. Such records shall be audited annually by a certified public accountant authorized to practice in the state of Florida, and a copy of the audit shall be filed forthwith with the Supreme Court. Within a reasonable time after completion of the audit a condensed summary thereof shall be published in The Florida Bar Journal, and a copy filed with the Supreme Court.
*523“12. Compensation and Expenses. No member of the Board of Governors, and no member or officer of The Florida Bar, other than the Executive Director and the employees of The Florida Bar, and except as may be authorized pursuant to Article XI hereof, shall receive compensation, but any such person may, with the approval of the Board of Governors, be reimbursed for reasonable expenses incurred in the performance of services for The Florida Bar.”
It is, therefore, ordered that the amendment set forth above shall take effect on February 17th, 1965.
DREW, C. J., ROBERTS, THORNAL, O’CONNELL, CALDWELL and BARNS (Ret.), JJ., and McCORD, Circuit Judge, concur.